Le Grand, C. J.,
delivered the opinion of this court.
The motion, in this case, to dismiss the appeal, must prevail. There is nothing in the record which can be relied upon by this court to show what are the rules of the court of Common Pleas, applicable to its action in the premises. It is true, the appellant’s counsel, in what he terms his exceptions, has set out certain rules as those of that court, but they are not certified to as such by the judge, or otherwise, and of course cannot be taken as such by this court.
The record shows that the motion to strike out the judgment was made during the sa,me term at which it was rendered. Until the lapse of the term, it was subject to the control of the court. Whether the judge, in striking out the judgment, acted wisely or not, it is not for this court to determine on this appeal, the matter not being before it. See - the case of Ellicolt vs. Eustace, 6 Md. Rep., 508, and the cases there referred to.

Appeal dismissed.